   Case: 1:14-cr-00287 Document #: 370 Filed: 09/16/19 Page 1 of 1 PageID #:2130
                                                                                                  #

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF      AMERICA                )
                                             )    No.   14 CR 287-6
              v.                             )
                                             )     Honorable Charles Norgle
JAMES J. CARROLL                             )


                                     AGREEP ORDER

       This matter coming before the Court by agreement of the parties, IT IS HEREBY

ORDERED THAT:

       The sentencing hearing that was set for James J. Carroll on September 20,2019, is hereby

continued and rescheduled to October 2,2019, at 10:30 a.m.




                                    Entered:
                                                  Honorable Charles N
                                                  United States District Co




                                    Dated:




                                                             ,/
